Name: 85/307/EEC: Commission Decision of 23 May 1985 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe
 Date Published: 1985-06-20

 Avis juridique important|31985D030785/307/EEC: Commission Decision of 23 May 1985 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) Official Journal L 160 , 20/06/1985 P. 0042 - 0050*****COMMISSION DECISION of 23 May 1985 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) (85/307/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/273/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy) (3), as last amended by Directive 84/167/EEC (4), identifies the areas in Italy included on the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Italian Government has applied, under Article 2 (1) of Directive 75/268/EEC, for an adjustment of the boundaries of the less-favoured areas listed in the Annex to Directive 75/273/EEC; Whereas the Italian Government has, moreover, requested material changes to be made to the list of less-favoured areas included in the Annex to Directive 75/273/EEC and in that to Directive 84/167/EEC; Whereas the less-favoured areas resulting from these adjustments exhibit the indices and values used in Directive 75/273/EEC; Whereas the material changes do not have the effect of increasing the utilized agricultural area determined by Directive 75/273/EEC and by Directive 84/167/EEC; Whereas the adjustments requested by the Italian Government pursuant to Article 2 (3) of Directive 75/268/EEC do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1,5 % of the total utilized agricultural area in Italy; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1985, the list of less-favoured areas in Italy contained in the Annexes to Directives 75/273/EEC and 84/167/EEC is hereby amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 72. (4) OJ No L 82, 26. 3. 1984, p. 1.